Citation Nr: 1732992	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  12-17 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a heart disability, also claimed as systolic heart murmur.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1961 to September 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota.  Jurisdiction was subsequently transferred to the RO in Houston, Texas.

The Veteran died in December 2012; the Appellant is his surviving spouse.

During the pendency of the appeal of the above issue before the Board, the Veteran died; the Board was notified of his death, and the Board issued an April 2017 decision dismissing the issue of service connection for a heart disability due to the Veteran's death.  Thereafter, the RO granted substitution of his surviving spouse as the appellant in this appeal and returned the matter on appeal to the Board for appellate consideration.

This appeal is now fully being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.


FINDING OF FACT

In June 2017, prior to the promulgation of a decision in the appeal, the Appellant indicated that she wished to withdraw the appeal for entitlement to service connection for a heart disability, also claimed as systolic heart murmur.



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Appellant for entitlement to service connection for a heart disability, also claimed as systolic heart murmur, have been met.  38 U.S.C.A. §§ 7105(b)(2),(d)(5) (West 2015); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In June 2012, the Veteran requested a hearing at the local VA office on a VA Form 9 Substantive Appeal.  Unfortunately, he died before a hearing was scheduled.  In April 2017, the Appellant was substituted as claimant.  A hearing was scheduled for June 2017, but prior to the hearing, the Appellant withdrew the hearing request in a June 2017 statement.  38 C.F.R. § 20.704(e) (2016).

At the same time she withdrew the request for a Board hearing, the Appellant indicated that she no longer wanted to continue the appeal at this time.  The Board construes this communication as a request to withdraw the claim on appeal. See June 2017 VA Form 21-4138.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision, and withdrawal may be made by an appellant or by his authorized representative.  38 C.F.R. § 20.204.  With regard to the issue withdrawn by the Appellant, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal for entitlement to service connection for a heart disability, also claimed as systolic heart murmur is dismissed.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


